Citation Nr: 0022266	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-05 189 A	)	DATE
	)
	)


THE ISSUE

Whether the Board's June 21, 1990, decision contained clear 
and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Jeffrey F. Richardson, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

This matter arises from a request for reconsideration of a 
prior Board decision, filed directly with the Board, under 
38 U.S.C.A. § 7111, alleging clear and unmistakable error 
(CUE) in a June 21, 1990, Board decision, which determined 
that the character of the appellant's discharge from service 
was a bar to benefits administered by VA. 


FINDINGS OF FACT

1.  In a decision of June 21, 1990, the Board determined that 
the character of the appellant's discharge from service was a 
bar to VA benefits.

2.  Evidence before the Board in June 1990 did not compel a 
conclusion, to which reasonable minds could not differ, 
contrary to the Board's determination.  


CONCLUSION OF LAW

The June 21, 1990 Board decision, which determined that the 
character of the appellant's discharge from service was a bar 
to benefits, did not involve clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. § 20.1403 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recent statutory and regulatory changes have made it possible 
for the Board to revise or reverse an earlier Board decision 
based upon CUE.  See 38 U.S.C.A. § 7111; see also Public Law 
105-111 (November 21, 1997); 64 Fed. Reg. 2134 
(1999)(codified at 38 C.F.R. § 20.609(c)(4) and Part 20, 
subpart O).  The applicable provisions state that CUE is a 
very specific and rare kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for CUE must be based on the 
record and the law that existed when that decision was made.  
In addition, to warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403.

The appellant alleges that there was CUE in a June 21, 1990 
Board decision, which determined that that the character of 
the appellant's discharge from service was a bar to benefits.  
However, applying the legal standards in place at the time, 
the evidence of record at the time of the decision was not 
such that it compelled a conclusion, to which reasonable 
minds could not differ, contrary to the Board's 
determination.  

At the time of the Board's decision, the law provided, as it 
does now, that if the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation was not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  A 
discharge under honorable conditions was binding on VA as to 
the character of discharge.  A discharge or release from 
service under one of the conditions specified in the section 
was a bar to the payment of benefits unless it was found that 
the person was insane at the time of committing the offense 
causing such discharge or release or unless otherwise 
specifically provided.  A discharge or release was considered 
to have been issued under dishonorable conditions if issued 
as a result of offenses that included willful and persistent 
misconduct.  This included a discharge under other than 
honorable conditions, if it was determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense was not, however, considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(a), (b), 
(c), (d).  

Evidence before the Board at the time of its June 21, 1990 
decision established that the appellant had a history of 
disciplinary actions taken against him for various offenses, 
primarily unauthorized absences from duty.  In its decision, 
the Board observed that, in August 1951, the appellant 
received nonjudicial punishment for unauthorized absence.  In 
April 1952, the appellant was convicted by a special court-
martial of unauthorized absence, disobeying orders, and 
breaking arrest.  In September 1952, the appellant received 
nonjudicial punishment for another offense, and, in January 
1953, a special court-martial convicted the appellant of yet 
another unauthorized absence.  In May 1953, the appellant 
received nonjudicial punishment for unauthorized absence, 
failure to muster, and failure to report.  The appellant 
again received nonjudicial punishment for unauthorized 
absence thereafter, and, in September 1953, a summary court-
martial sentenced the appellant to a bad-conduct discharge 
for an unauthorized absence from September 9 to September 12, 
1953.  

In concluding that the appellant's discharge was a bar to 
benefits, the Board determined that the appellant's discharge 
was based upon willful and persistent misconduct.  In so 
doing, the Board pointed to the appellant's repeated absences 
without authorization, which according to the Board, 
"evidenced a continued and intentional disregard for [the 
appellant's] obligations."  The Board also pointed to a 
history of other offenses, including disrespect toward a 
noncommissioned officer and breaking arrest.  In addition, 
the Board determined that the appellant was not insane at the 
time of his offenses, a determination that was relevant to 
whether the appellant's discharge constituted a bar to 
benefits.  The Board's decision did not misapply the law as 
it existed at that time, and evidence before the Board in 
June 1990 did not compel a conclusion, to which reasonable 
minds could not differ, contrary to the Board's 
determination.

The appellant, through his representative, argues that the 
summary court-martial that sentenced the appellant in 
September 1953 exceeded its authority in sentencing the him 
to a bad-conduct discharge.  In this respect, the appellant's 
representative takes issue with the legal process accorded 
the appellant by the service department.  Suffice it to say, 
however, that the Board was without authority to disregard 
the nature of the appellant's discharge.  As the appellant's 
representative points out, that the Board, in making a 
determination, may, under certain circumstances, consider 
whether there were compelling circumstances to warrant a 
prolonged absence.  38 C.F.R. § 3.12(c)(6).  It does not 
follow, however, that the Board in its analysis may, 
therefore, also determine that there was error in the process 
by which the discharge was obtained and, as such, treat the 
service department's action as a legal nullity.  See Laruan 
v. West, 11 Vet. App. 80 (1998) (to the extent that the 
appellant disagrees with the assigned discharge 
classification of his military service, he must raise that 
concern with the Department of the Army).  

The veteran's representative argues that the veteran had 
personal reasons for his unauthorized absences from duty and 
other offenses and, therefore, his misconduct was not willful 
and persistent.  However, even if one were to find that 
reasonable minds might differ on the question of whether the 
veteran's misconduct was willful and persistent, the finding 
by the Board that he did in fact engage in willful and 
persistent misconduct did not involve CUE as that term is 
defined in the statute and regulations.

The veteran's representative also argues that the VA 
regulations concerning discharges which are considered a bar 
to benefits are unconstitutional.  However, the Board is not 
the proper forum to which to address such an argument. 

The Board concludes that the decision of June 21, 1990, Board 
decision did not involve CUE.


ORDER

The appellant's motion is denied.



		
	JAMES A. FROST
Acting Member, Board of Veterans' Appeals


 


